EXHIBIT 10
                                                     Franklin Tao <franklin.tao.2017@gmail.com>



非常对不起陶老师！
1 message

spring <              @qq.com>                                       Fri, May 3, 2019 at 10:06 PM
                 Redacted [Government Informant]



To: "franklin.feng.tao" <franklin.feng.tao@ku.edu>

  陶老师您好！
         ，我听她说昨天的事了。首先我替她对您表示诚挚的歉意，真的非常对不起！
  Redacted [Government Informant]


 Redacted        ，感谢您一直对她帮助和照顾。Redacted     ，她对您特别
  崇拜，您能选择她让她跟您做事是她的天大的福分。
  可她年轻气盛不懂事，惹您生气，给您添了那么大的麻烦，真的非常对不起！希望您大人大量，能够宽恕
  她。
  我们已经教育过她了，她一会儿也会亲自跟您道歉，并保证下次不会再发生这样的事。
  非常对不起陶老师！
  祝陶老师您身体健康，工作顺利！
  Redacted [Government Informant]
M Gmail                                                                 Franklin Tao <franklin.tao.2017@gmail.com>



I am very sorry, Teacher Tao!
1 message

spring Redacted [Government Informant]
                                 @qq.com>                                                 Fri, May 3, 2019 at 10:06 PM
To: "franklin.feng.tao" <franklin.feng.tao@ku.edu>

 Dear Teacher Tao!
 I am Redacted [Government Informant]
                                 mother. I heard her say what happened yesterday. First of all, I sincerely apologize to
 you for her. I am really sorry!
 I am very grateful that you gave Redacted [Government             a Informant]
                                                                     job opportunity. Thank you for the help and care you give he
 r all the time.                                  said that you are a leader in the field. She admires you tremendously. You choo
                                  Redacted [Government Informant]



 sing her and letting her work with you is a great blessing for her.
 But she is too young and not mature. She has irritated you and caused so much trouble for you. I am re
 ally sorry! I hope that you can be kind and forgive her.
 We have already spoken to her. She will personally apologize to you in a moment, and promise that this
 will not happen again.
 I am deeply sorry, Teacher Tao!
 I wish you good health and smooth work!
                         mother
 Redacted [Government Informant]
                       TRANSLATION CERTIFICATION

Date: November 14, 2019

To whom it may concern:

This is to certify that the attached translation from Mandarin into English is an accurate
representation of the documents received by this office.

The documents are designated as:
  06-04-2019 e1_English
  05-03-2019 z1_English
  05-06-2019 c1_English
  04-30-2019 y1_English
  04-22-2019 b1_English

Jay Bragg, project manager in this company, attests to the following:

“To the best of my knowledge, the aforementioned documents are a true, full and accurate
translation of the specified documents. I affirm that the provided translation was produced
under the ISO 9001:2015 certified quality management process and the agents responsible for
the specified translations are qualified to translate and review documents for the above
language pair.”




Signature of Jay Bragg
